Citation Nr: 1617448	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for residuals of a nasal fracture, status post septoplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2004 to March 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Muskogee, Oklahoma.

In November 2011, a travel board hearing was held before the undersigned in Muskogee, Oklahoma.  A transcript of the hearing is associated with the Veteran's claims file.

By decision dated in November 2013, the Board remanded the matter for further development of the evidence.  This has been accomplished, and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  For the period from March 5, 2008 until July 22, 2014, the Veteran's deviated nasal septum does not more nearly approximate 50 percent obstruction of the nasal passages of both sides or complete obstruction on one side.

2.  As of July 23, 2014, the Veteran's deviated nasal septum is manifested by at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  



CONCLUSIONS OF LAW

1.  For the period from March 5, 2008 until July 22, 2014, the criteria for an initial compensable rating for residuals of a nasal fracture, status post septoplasty, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6502 (2015).
 
2.  For the period from July 23, 2014, the criteria for an initial evaluation of 10 percent for residuals of a nasal fracture, status post septoplasty, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Code 6502 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in July 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from March 2008 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Residuals of a Nasal Fracture, Status Post Septoplasty

The Veteran contends that his nasal fracture residuals are more disabling than currently evaluated.  During the Board hearing in November 2011, the Veteran testified that his disability had worsened.  Service connection for residuals of a nasal fracture, status post septoplasty, was granted by the RO in an April 2009 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 6502 from March 5, 2008, the date after the date of the Veteran's discharge from service.  

A 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.  38 C.F.R. § 4.97, Code 6502.  

An examination was conducted by VA in February 2009.  At that time, it was noted that the Veteran had sustained two nasal fractures during service that had required nasal septoplasty procedures.  He reported no problems with daytime nasal breathing, but stated that he snored loudly at night.  (Service connection has been established for sleep apnea, which is not currently subject to the current appeal.)  Examination showed the nares to be without obstruction or polyps.  There was a mild left nasal septum deviation.  The diagnosis was status post nasal fractures that required septoplasty surgical repairs.  

An examination was conducted by VA on July 23, 2014.  At that time, the diagnosis was traumatic deviated nasal septum.  Examination showed that the Veteran had at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  There was no complete obstruction on one side due to traumatic septal deviation.  

Review of the records shows that the Veteran's deviated nasal septum was noted to be mild at the time of examination by VA in February 2009.  There was no indication of obstruction of 50 percent of the nasal passage on both sides or a complete obstruction on one side.  As such, the Veteran did not meet the schedular criteria for a compensable rating on the basis of that examination.  On examination on July 23, 2014, however, obstruction of greater than 50 percent of each nasal passage was demonstrated.  This meets the criteria for a 10 percent rating.  As such, a 10 percent rating is warranted from July 23, 2014, which is the maximum schedular evaluation available for deviated septum under VA's rating schedule. 

The evidence of record relevant to this issue does not support the assignment of a Code other than 6502 as the Veteran has not demonstrated other compensable respiratory symptoms, or other pathology associated with the underlying deviated nasal septum.  (As noted, service connection has been awarded for sleep apnea, separately evaluated as 50 percent disabling.)

In reaching its conclusions set out above, the Board has considered the Veteran's contentions with respect to the nature of his service-connected nasal fracture residuals and acknowledges that his lay testimony is competent to describe certain symptoms associated with such disability, such as blocked nasal passages.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and are contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected nasal fracture residuals.  

Extraschedular Considerations

The Board also considered whether the Veteran's deviated septum warranted referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1)  (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  With respect to the deviated nasal septum, the applicable diagnostic code fully contemplates the Veteran's symptoms of obstruction of nasal passages.  He had no other active sinus or respiratory symptomatology that is not compensated elsewhere.  For the period prior to July 23, 2014, the Veteran's nasal obstruction was described as no more than mild.  As of this date, he is in receipt of the maximum schedular evaluation of 10 percent under DC 6502.  The described obstruction directly corresponds to the rating criteria.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's other service-connected respiratory disorders, asthma and sleep apnea, which are evaluated as 10 and 50 percent disabling, respectively.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, VA outpatient treatment records show that the Veteran is currently employed and is attending school.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial compensable rating for residuals of a nasal fracture, status post septoplasty, is denied prior to July 23, 2014; a 10 percent rating is granted as of that date, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


